they are clearly erroneous or not supported by substantial evidence).
                Appellant's argument that the children's prior residency with her is
                sufficient ignores the statute's condition that the residency be current—
                the 30-day period is not at issue here. The district court did not abuse its
                discretion in concluding that appellant did not meet the NRS 127.110(1)
                requirements. Id.
                            AppellantS next argues that the district court failed to consider
                the familial preference in placing a child in an adoption. Appellant raises
                this issue for the first time on appeal. Accordingly, this issue is deemed to
                have been waived, and we will not consider it.          Old Aztec Mine, Inc. v.
                Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981).
                            Appellant lastly alleges several procedural deficiencies
                relating to a prior motion to adopt the children. That motion was filed in a
                different case, and appellant has not identified any authority permitting
                this court to review alleged procedural deficiencies relating to the denial of
                her motion in a prior action. See Edwards v. Emperor's Garden Rest., 122
Nev. 317, 330 n.38, 130 P.M 1280, 1288 n.38 (2006). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                    '   J.




                                                                        gekuil,          ,J.
                Gibbons                                     Pickering

                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Cuthbert E.A. Mack
                      Clark County District Attorney/Juvenile Division
                     Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A